DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 7, 61-63, 79, 103, 104, 106, 108, 109, 130, 131, 136 and 141 are pending in this application. 

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.



When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1, 2, 7, 61-63, 79, 103, 104, 106, 108, 109 and 130, drawn to a system, comprising:
a housing including a first housing portion and a second housing portion forming a chamber therebetween, the housing including:
an inlet for introduction of a medium into the system,
an inlet channel fluidically connecting the inlet with the chamber,
an outlet, and
an outlet channel fluidically connecting the chamber with the outlet; and a cartridge configured to be disposed within the chamber, the cartridge including:
a cartridge body having a first surface and a second surface and defining a first plurality of channels disposed in the cartridge, each channel of the first plurality of channels extending from the first surface to the second surface of the cartridge body; and
at least one porous element disposed adjacent to the second surface of the cartridge body at the first plurality of channels, the at least one porous element and the first plurality of channels forming a plurality of wells disposed in the cartridge, each well configured to hold one or more biological cells;
wherein the housing and the cartridge are configured such that when the cartridge is disposed within the housing and a medium is introduced into the inlet, the medium flows through the inlet channel and into the chamber and at least a first portion of the medium flows laterally between the first surface of the cartridge body and a chamber wall opposite the first surface of the cartridge body to the first plurality of channels, 
.

Group II, claim(s) 131, 136 and 141, drawn to a method for culturing cells in a system, comprising: providing the system of claim 1; disposing one or more cells for culturing in at least one of the plurality of wells of the cartridge and disposing the cartridge in the chamber of the housing; and providing suitable culture conditions and circulating a suitable culture medium through the system, thereby culturing the one or more cells.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the system of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Glazer et al. (US 2014/0151224 A1), cited in the International Search Report.

Glazer et al. teaches a system (Pg. 8, Paragraph [0101]), comprising: 
a housing (Fig. 1, #105 and Pg. 8, Paragraph [0101]) including a first housing portion and a second housing portion forming a chamber therebetween (the housing includes a detection chamber (Fig. 1, #120) (first housing portion) and an optical detector (Fig. 1, #110 (second housing portion) forming a chamber therebetween; (Fig.  1; Paragraph [0101]), the housing including: 

an outlet, and an outlet channel fluidically connecting the chamber with the outlet (an outlet and an outlet channel fluidically connecting a chamber with the outlet (Pg. 8, Paragraph [0104]);
 and a cartridge configured to be disposed within the chamber (Fig. 1, #115), the cartridge including:  a cartridge body having a first surface and a second surface (the cartridge #115 including: a cartridge body having a first cover (surface) and a second cover (surface) (Pgs. 29-30, Paragraph [0230]) and defining a first plurality of channels disposed in the cartridge (defining a first plurality of channels disposed in the cartridge (Figs. 13-14 and Pgs. 29-30, Paragraph [0230]), each channel of the first plurality of channels extending from the first surface to the second surface of the cartridge body (each channel of the first plurality of channels extending from the first surface to the second surface of the cartridge body (Fig. 14B); 
and at least one porous element (electrode) (Pg. 12, Paragraph [0126]) disposed adjacent to the second surface of the cartridge body at the first plurality of channels (Fig. 14B), the at least one porous element (electrode) and the first plurality of channels forming a plurality of wells disposed in the cartridge, each well configured to hold one or more biological cells (Pg. 29, Paragraphs [0230] and Figs. 13A-B); 


. 

The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. 

Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/10/2021